Title: From Thomas Jefferson to the Senate and the House of Representatives, 24 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate and  of the House of Representatives.
          
          I communicate to both houses of Congress a Report of the Secretary of the Treasury on the subject of our Marine hospitals, which appear to require legislative attention.
          As connected with the same subject, I also inclose information respecting the situation of our seamen and boatmen frequenting the port of New Orleans, and suffering there from sickness & the want of accomodation. there is good reason to believe their numbers greater than stated in these papers. when we consider how great a proportion of the territory of the US. must communicate with that port singly; & how rapidly that territory is increasing it’s population & productions, it may perhaps be thought reasonable to make hospital provisions there of a different order from those at foreign ports generally.
          
            Th: JeffersonFeb. 24. 1802.
          
        